Citation Nr: 0028840	
Decision Date: 10/31/00    Archive Date: 11/03/00	

DOCKET NO.  96-41 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of 
gonorrhea.

2.  Entitlement to a higher initial (compensable) evaluation 
for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

The veteran had active military service from April 1988 to 
September 1994.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Columbia, South Carolina 
Regional Office (RO).  

This case was previously before the Board and in April 1998 
it was remanded to the RO for further development.  The case 
has since been returned to the Board and is now ready for 
appellate review.  


FINDINGS OF FACT

1.  The veteran does not have a current disability as the 
result of in-service gonorrhea.  

2.  The veteran does not have large or thrombotic irreducible 
hemorrhoids with excessive redundant tissue, evidencing 
frequent recurrences.  


CONCLUSIONS OF LAW

1.  Service connection for residuals of gonorrhea is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.301(c)(1), 3.303 (1999).  

2.  The criteria for a 10 percent rating for hemorrhoids have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7 and Part 4, Diagnostic Code 7336 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Residuals of Gonorrhea

Service connection may be granted for a disability resulting 
from disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (1991); 38 C.F.R. § 3.303 
(1999).  Furthermore, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  The residuals of venereal disease are not to be 
considered the result of willful misconduct.  Consideration 
of service connection for residuals of venereal disease as 
having been incurred in service requires that the initial 
infection must have occurred during active service.  
38 C.F.R. § 3.301(c)(1) (1999).  

The threshold question to be answered in this claim is 
whether it is well grounded.  If not, it must fail and there 
is no further duty to assist the veteran in the development 
of the claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  Case law promulgated by the United 
States Court of Appeals for Veterans Claims (Court) have 
resulted in what is, in effect, a three-prong test to 
determine whether a claim is well grounded.  There must be 
competent evidence of a current disability (medical 
diagnosis), or the incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the injury or disease in service and the current 
disability (medical evidence).  See Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995).  To be well grounded, a claim must be supported by 
evidence that suggests more than a purely speculative basis 
for an award of benefits; evidence is required, not just 
allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
Truthfulness of the evidence is presumed to determine whether 
a claim is well grounded.  Caluza at 504.  

Initially, the Board finds, contrary to the determination of 
the RO, that the veteran's claim is well grounded because 
there is medical evidence of oral gonorrhea infection in 
service and current oral pathology as well as a possible 
medical nexus as suggested by the veteran's most recent VA 
examiner in November 1999.  The Board also finds that the 
facts relevant to the issue have been properly developed and 
that VA has satisfied its statutory obligation to assist the 
veteran in the development of facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  

Here the veteran's service medical records show that in 
September 1991 the veteran presented to a service department 
treatment facility with complaints of difficulty swallowing 
and trouble breathing.  It was noted on initial physical 
examination that the veteran had white pustules lining the 
back of his throat, which was also noted to have a strong 
odor.  Possible strep was diagnosed.  The following day he 
again presented with a complaint of sore throat and the onset 
of bright red blood in his vomit that morning.  Physical 
examination of the throat disclosed beefy-red tonsils with no 
exudate or obvious bleeder.  Upper pharyngeal bleed was 
diagnosed.  The veteran was referred to surgery and underwent 
an immediate tonsillectomy.  On postoperative day three he 
was discharged to home but returned several days later with 
progressive swelling in the posterior of his throat.  A 
physical examination revealed some posterior pharyngeal and 
tonsillar swelling with pillar edema and white exudate and 
plaque in the posterior pharynx.  He was rehospitalized and 
on postoperative day six was noted to have active bleeding 
from the left tonsillar fossa and underwent an emergent 
electrocautery and tying of bleeders in the operating room 
without recurrence.  He was discharged thereafter on the 
eighth postoperative day.  The veteran's hospital summary 
further noted that a throat culture obtained coincident with 
the veteran's hospitalization had revealed a bacillus 
species.  

Service department outpatient treatment records dated in 
November 1991 recorded that a September 1991 culture and 
sensitivity test provided to the veteran was positive for 
gonococci and also bacillus species.  It was further noted 
that the veteran had been treated with Minocin in addition to 
Penicillin.  It was also noted that the pharynx was presently 
well healed.  Gonococci pharyngitis and post tonsillectomy 
hemorrhage were the pertinent diagnostic assessments.  

When examined by VA in April 1996 the veteran reported that 
during past hospitalization for sinus and tonsillectomy 
conditions he had blood tests, which were suggestive of 
gonorrhea.  He further related that following his 
tonsillectomy he had cauterizations for hemorrhages from the 
oropharyngeal area and added that his physicians were unable 
to ever tell him the cause for this.  Physical examination of 
the veteran's oropharyngeal area revealed no area of 
remaining tonsillar tissue or any other obvious abnormality.  
Fiber optic examination demonstrated the presence of a small 
lesion and some nodule thickening and pachyderma.  The 
veteran said that he had received no treatment for his 
gonorrhea.  

A VA outpatient treatment record dated in August 1996 records 
that on otolaryngology consultation a fiber optic scan had 
disclosed a 1-millimeter smooth, white, sessile papule on the 
posterior right false vocal cord.  Probable small mucous 
retention cyst was the diagnosis.  

In its April 1998 remand the Board requested that the veteran 
be afforded a VA examination to determine the etiology of the 
lesion(s) including node thickening and pachyderma found on 
VA throat examination in April 1996.  The examiner was 
specifically requested to express a medical opinion as to the 
likelihood that any abnormality found resulted from the oral 
gonorrhea that was treated in service.  

On a VA larynx and pharynx examination in July 1999 it was 
noted that the veteran had an acute hemorrhage from the 
pharyngeal area in service, was hospitalized and had 3 or 
4 operative procedures to control bleeding.  On oral 
examination it was noted that the veteran's tonsils were not 
present and that the soft palate was floppy and prolapsed.  
There was deformity of the larynx without airway obstruction, 
with displacement of the epiglottis, scarring, mild 
laryngitis and ejection of the post cricoid area.  Scarring 
of the pharyngeal area without airway or swelling problems 
was the pertinent diagnosis.  

In a November 1999 addendum to the July 1999 examination, the 
veteran's examiner noted that he had been asked by the RO to 
review the veteran's claims file and address the findings of 
scarring of the laryngeal and hyperpharyngeal area.  The 
examiner noted the veteran's history of gonorrhea of the oral 
cavity and the veteran's report of a hemorrhagic disease that 
required multiple surgeries for obtaining hemostasis while in 
the service.  The examiner stated that oral pharyngeal 
gonorrhea certainly could be attended by severe overwhelming 
hypo-pharyngitis in hemorrhagic situations such as the 
veteran experienced.  He added that scarring at present does 
not result in airway obstruction, voice change or dysphonia.  
Hypo-pharyngeal and laryngeal scarring secondary to operative 
procedures for hemorrhage and hemostasis due to gonorrhea 
infection was the additional diagnosis.  

The veteran's service medical records show that coincident 
with his hospitalization for a tonsillectomy and emergency 
electrocautery involving the pharynx, the veteran was found 
to test positive for gonorrhea.  He was treated with 
medications that included Penicillin.  He currently has hypo-
pharyngeal scarring which his VA examiner in November 1999 
determined was secondary to operative procedures for 
hemorrhage and hemostasis.  While the examiner further opined 
that these operative procedures were possibly due to 
gonorrhea infections, the veteran's service medical records 
clearly show that the veteran was treated conservatively in 
service for his gonorrhea infection.  Operative procedures 
involving the veteran's oral cavity such as to cause current 
scarring were isolated to a tonsillectomy and electrocautery 
for postoperative hemorrhaging.  Thus, even if the veteran's 
tonsillitis in service may have been occasioned by his 
gonorrhea infection, current residual disability as evidenced 
on VA examination consists solely of operative scarring which 
service medical records show stems from his tonsillectomy.  
Service connection has already been established for the 
veteran's tonsillectomy residuals.  Accordingly, the Board 
finds that in the absence of any further residual disability 
demonstrated on recent examination stemming from the 
veteran's gonorrhea in service, there is no additional 
disability extant to service connect.  

II.  Increased Evaluation for Hemorrhoids.

The Board finds that the veteran's claim for a higher 
evaluation for a service-connected hemorrhoidal disorder is 
well grounded.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The relevant evidence has been developed and there 
is no further duty to assist the veteran with his claim.  
38 U.S.C.A. § 5107(a).  Further, since this is an initial 
rating, the rule from Francisco v. Brown, 7 Vet. App. 55 
(1994), that the present level of disability is of primary 
importance, is not applicable.  Fenderson v. West, 
12 Vet. App. 119 (1999).  Therefore, at the time of the 
initial rating, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
staged ratings.  Id., at 125.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history so that the report of a rating examination, and the 
evidence as a whole, may yield a current rating which 
adequately reflects all elements of the disability including 
the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2.  

The veteran's service medical records show that on the 
veteran's July 1994 medical examination for service 
separation a clinical evaluation of the anus and rectum 
disclosed small internal hemorrhoids with guaiac negative.  

On VA examination in April 1996 the veteran stated he 
occasionally has bouts of hemorrhoids and that his last bout 
was approximately one year ago.  He further stated that he 
currently did not have hemorrhoids.  

In early July 1996 the veteran presented to a VA treatment 
facility with a three-day history of painful hemorrhoids with 
two episodes of bleeding not associated with bowel movement.  
On rectal examination a 1-centimeter tender hemorrhoid was 
noted at 7 o'clock.  There were normal sphincter tone and no 
rectal masses.  There were no internal hemorrhoids and no 
evidence of bleeding prior to examination but a small amount 
after examination.  Hemorrhoids with spontaneous hemorrhage 
were the diagnostic impression.  A follow-up rectal 
examination later that month noted good sphincter tone, one 
rectal skin tag, no obvious external hemorrhoids and no 
bleeding.  Hemoculture was negative.  

On VA rectum and anus examination in July 1999 the veteran 
related his history of hemorrhoidal discomfort.  He reported 
an episode in 1995 where he had massive bleeding and was 
treated conservatively by VA.  He described intermittently 
swelling hemorrhoids every 1 to 2 weeks and complained of 
mild bleeding at the same frequency.  He denied any fecal 
leakage or involuntary bowel movements.  He reported that his 
current treatment consisted of Psyllium and over-the-counter 
preparations such as Preparation H.  On physical examination 
there was no evidence of fecal leakage.  Externally the anus 
looked totally normal.  There were no external hemorrhoids.  
On digital examination there was normal rectal tone and no 
evidence of fissures.  No external hemorrhoids were noted.  
There was a mild amount of small internal hemorrhoids 
palpable.  They were minimally tender and there was no 
evidence of bleeding, fissures and/or anemia anywhere on 
examination.  There was no evidence of thrombus, scarring 
and/or excessive or redundant tissue.  Laboratory studies for 
hemoglobin and hematocrit were normal.  History of 
hemorrhoids with current minimal internal hemorrhoids was the 
diagnostic impression.  

The schedular criteria call for a noncompensable disability 
rating for mild or moderate hemorrhoids.  A 10 percent 
disability rating is warranted for large or thrombotic, 
irreducible hemorrhoids, with excessive redundant tissue, 
evidencing frequent recurrences.  A 20 percent disability is 
called for in cases involving persistent bleeding and with 
secondary anemia all with fissures.  38 C.F.R. Part 4, 
Diagnostic Code 7336.  

The Board finds the veteran is not entitled to a compensable 
evaluation for his hemorrhoidal disorder.  The veteran had a 
small external hemorrhoid in July 1996 with spontaneous 
hemorrhage; however, the remainder of the post service 
clinical data shows no further evaluation and/or treatment 
provided for pertinent complaints.  Further, only minimal 
internal hemorrhoids were noted on his recent VA examination 
in July 1999.  While the veteran complains of episodes of 
bleeding and discomfort there is no evidence of the large or 
thrombotic, irreducible hemorrhoids with excessive tissue, 
evidencing frequent recurrences, required in order to receive 
a 10 percent evaluation under Diagnostic Code 7336.  In 
addition, the medical evidence has not shown that the 
veteran's hemorrhoids have resulted in impairment of 
sphincter control of the rectum and anus under Diagnostic 
Code 7332, stricture of the rectum and anus under Diagnostic 
Code 7333, prolapse of the rectum under Diagnostic Code 7334, 
or anal fistula under Diagnostic Code 7335.  Thus, a higher 
disability rating under these codes is also not warranted.  

The Board has considered whether the veteran is entitled to a 
staged rating for his service-connected hemorrhoids as 
prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  The veteran's service-connected hemorrhoids 
except for an episode of hemorrhoidal hemorrhage in July 1996 
have been relatively stable since the date of claim and a 
staged rating is, thus, not indicated.  

The Board has also considered granting the benefit of the 
doubt to the veteran and does not find that the evidence is 
approximately balanced such as to warrant its application.  


ORDER

Service connection for residuals of gonorrhea is denied.

A higher initial (compensable) evaluation for hemorrhoids is 
denied.  



		
J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals



 

